IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Nicholas O. Brown,                      :
                     Appellant          :
                                        :
           v.                           :    No. 359 C.D. 2016
                                        :
City of Philadelphia and                :
Sheriff of Philadelphia County          :


                                    ORDER



            NOW, December 12, 2016, having considered appellant’s application

for reargument en banc, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge